OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21593 Kayne Anderson MLP Investment Company (Exact name of registrant as specified in charter) 717 Texas Avenue, Suite 3100Houston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 717 Texas Avenue, Suite 3100 Houston, Texas 77002 (Name and address of agent for service) Registrant's telephone number, including area code:(310)284-6438 Date of fiscal year end:November 30 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1.PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson MLP Investment Company By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August 6, 2013 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record Kayne Anderson MLP Investment Company 7/1/2012 - 6/30/2013 Issuer Symbol CUSIP Meeting Date Matter: Proposed by (I)ssuer or (S)hrhldr Vote Cast? How Voted For/Against Mgmt CAPITAL PRODUCTS PARTNERS L.P. CPLP Y11082107 7/23/2012 ELECT: I YES FOR FOR DIRECTOR: ABEL RASTERHOFF DIRECTOR: D.P. CHRISTACOPOULOS GOLAR LNG PARTNERS LP GMLP Y2745C102 9/21/2012 TO ELECT: I YES FOR FOR BART VELDHUIZEN AS A CLASS I DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR CARL ERIK STEEN AS A CLASS II DIRECTOR OF THE PARNTERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR HANS PETTER AAS AS A CLASS III DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR PAUL LEAND JR, AS A CLASS III DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 NAVIOS MARITIME PARTNERS L.P. NMM Y62267102 12/6/2012 TO ELECT: I YES FOR FOR DIRECTOR: JOHN KARAKADAS DIRECTOR: RPBERT PIEROT RATIFY: I YES FOR FOR THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. GOLAR LNG PARTNERS LP GMLP Y2745C102 12/13/2012 TO ELECT: I YES FOR FOR BART VELDHUIZEN AS A CLASS I DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR CARL ERIK STEEN AS A CLASS II DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR HANS PETTER AAS AS A CLASS III DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR PAUL LEAND JR., AS A CLASS III DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO APPROVE: I YES AGAINST AGAINST THE ADOPTION OF AN AMENDMENT TO SECTION 13.9 OF THE PARTNERSHIP'S FIRST AMENDED AND RESTATED AGREEMENT OF THE LIMITED PARTNERSHIP TO REDUCE THE QUORUM REQUIREMENT FOR MEETINGS OF THE LIMITED PARTNERS FROM A MAJORITY TO 33 1/3% OF THE OUTSTANDING UNITS OF THE PARTNERSHIP. MAGELLAN MIDSTREAM PARTNERS LP MMP 4/25/2013 TO ELECT AS DIRECTOR: WALTER R. ARNHEIM I YES FOR FOR PATRICK C. EILERS I YES FOR FOR ADVISORY RESOLUTION: I YES FOR FOR TO APPROVE EXECUTIVE COMPENSATION. RATIFY: I YES FOR FOR APPOINTMENT OF INDEPENDENT AUDITOR. COPANO ENERGY, L.L.C. CPNO 4/30/2013 TO ADOPT: I YES FOR FOR THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 29, 2, LLC, KINDER MORGAN ENERGY PARTNERS, L.P., KINDER MORGAN GP, INC., AND JAVELINA MERGER SUB LLC, A WHOLLY-OWNED SUBSIDIARY OF KINDER MORGAN ENERGY PARTNERS, L.P. TO APPROVE: I YES FOR FOR THE ADJOURMENT OF THE COMPANY'S SPECIAL MEETING, IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING. TO APPROVE: I YES FOR FOR ON AN ADVISORY (NON-BINDING) BASIS, THE RELATED COMPENSATION PAYMENTS THAT WILL OR MAY BE PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. KINDER MORGAN, INC. KMI 49456B1017 5/7/2013 DIRECTOR: RICHARD D. KINDER I YES FOR FOR C. PARK SHAPER I YES FOR FOR STEVEN J. KEAN I YES FOR FOR ANTHONY W. HALL, JR. I YES FOR FOR DEBORAH A. MACDONALD I YES FOR FOR MICHAEL MILLER I YES FOR FOR MICHAEL C. MORGAN I YES FOR FOR FAYEZ SAROFIM I YES FOR FOR JOEL V. STAFF I YES FOR FOR JOHN STOKES I YES FOR FOR ROBERT F. VAGT I YES FOR FOR RATIFICATION: I YES FOR FOR OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. CROSSTEX ENERGY, L.P. XTEX 22765U102 5/9/2013 APPROVE: I YES FOR FOR THE AMENDED AND RESTATED CROSSTEX ENERGY GP, LLC LONG-TERM INCENTIVE PLAN (INCLUDING AN INCREASE IN THE NUMBER OF COMMON UNITS AVAILABLE FOR ISSUANCE THEREUNDER). LEGACY RESERVES LP LGCY 5/14/2013 DIRECTOR: CARY D. BROWN I YES FOR FOR KYLE A. MCGRAW I YES FOR FOR DALE A. BROWN I YES FOR FOR G. LARRY LAWRENCE I YES FOR FOR WILLIAM D. SULLIVAN I YES FOR FOR WILLIAM R. GRANBERRY I YES FOR FOR KYLE D. VANN I YES FOR FOR RATIFY: I YES FOR FOR THE APPOINTMENT OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. THE WILLIAMS COMPANIES, INC. WMB 5/16/2013 ELECTION OF DIRECTOR: I YES FOR FOR ALAN S. ARMSTRONG I YES FOR FOR JOSEPH R. CLEVELAND I YES FOR FOR KATHLEEN B. COOPER I YES FOR FOR JOHN A. HAGG I YES FOR FOR JUANITA H. HINSHAW I YES FOR FOR RALPH IZZO I YES FOR FOR FRANK T. MACINNIS I YES FOR FOR STEVEN W. NANCE I YES FOR FOR MURRAY D. SMITH I YES FOR FOR JANICE D. STONEY I YES FOR FOR LAURA A. SUGG I YES FOR FOR RATIFY: I YES FOR FOR ERNST & YOUNG LLP AS AUDITORS FOR 2013. APPROVAL: I YES FOR FOR BY NONBINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. TARGA RESOURCES CORP. TRGP 87612G101 5/20/2013 DIRECTOR: RENE R. JOYCE I YES FOR FOR PETER R. KAGAN I YES FOR FOR CHRIS TONG I YES FOR FOR RATIFICATION: I YES FOR FOR OF SELECTION OF INDEPENDENT AUDITORS. ONEOK, INC. OKE 5/22/2013 ELECTION OF DIRECTOR: JAMES C. DAY I YES FOR FOR JULIE H. EDWARDS I YES FOR FOR WILLIAMS L. FORD I YES FOR FOR JOHN W. GIBSON I YES FOR FOR BERT H. MACKIE I YES FOR FOR STEVEN J. MALCOLM I YES FOR FOR JIM W. MOGG I YES FOR FOR PATTYE L. MOORE I YES FOR FOR GARY D. PARKER I YES FOR FOR EDUARDO A. RODRIGUEZ I YES FOR FOR RATIFY: I YES FOR FOR THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTRED PUBLIC ACCOUNTING FIRM. APPROVE: I YES FOR FOR THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE EQUITY COMPENSATION PLAN. ADVISORY VOTE: I YES FOR FOR TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. SHAREHOLDER PROPOSAL: S YES AGAINST FOR REGARDING PUBLICATION OF A REPORT ON METHANE EMISSIONS. MARKWEST ENERGY PARTNERS L P MWE 5/29/2013 DIRECTOR: FRANK M. SEMPLE I YES FOR FOR DONALD D. WOLF I YES FOR FOR KEITH E. BAILEY I YES FOR FOR MICHAEL L. BEATTY I YES FOR FOR CHARLES K. DEMPSTER I YES FOR FOR DONALD C. HEPPERMANN I YES FOR FOR RANDALL J. LARSON I YES FOR FOR ANNE E. FOX MOUNSEY I YES FOR FOR WILLIAM P. NICOLETTI I YES FOR FOR RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. BUCKEYE PARTNERS, L.P. BPL 6/4/2013 DIRECTOR: OLIVER G. RICHARD, III I YES FOR FOR CLARK C. SMITH I YES FOR FOR FRANK S. SOWINSKI I YES FOR FOR APPROVE: I YES FOR FOR THE COMPANY'S 2013 LONG-TERM INCENTIVE PLAN. RATIFY: I YES FOR FOR THE SELECTION OF DELOITTE & TOUCHE LLPS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. PVR PARTNERS, L.P. PVR 6/5/2013 DIRECTOR: ROBERT J. HALL I YES FOR FOR MARSHA R. PERELMAN I YES FOR FOR APPROVE: I YES FOR FOR THE ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. RATIFY: I YES FOR FOR THE APPOINTMENT OF KPMG LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 BREITBURN ENERGY PARTNERS L.P. BBEP 6/19/2013 DIRECTOR: HALBERT S. WASHBURN I YES FOR FOR CHARLES S. WEISS I YES FOR FOR RATIFY: I YES FOR FOR THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. KNOT OFFSHORE PARTENRS LP KNOP Y48125101 6/25/2013 ELECT: EDWARD ANDREW WARYAS, JR. AS A CLASS I DIRECTOR, WHOSE TERM WILL EXPIRE AT THE 2 I YES FOR FOR ANDREW BEVERIDGE AS A CLASS II DIRECTOR, WHOSE TERM WILL EXPIRE AT THE 2 I YES FOR FOR JOHN COSTAIN AS A CLASS III DIRECTOR, WHOSE TERM WILL EXPIRE AT THE 2 I YES FOR FOR HANS PETTER AAS AS A CLASS IV DIRECTOR, WHOSE TERM WILL EXPIRE AT THE 2 I YES FOR FOR
